
	

113 HR 4231 IH: To prohibit United States assistance to the East-West Center.
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4231
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit United States assistance to the East-West Center.
	
	
		1.Prohibition on United States assistance to the East-West CenterNo funds available to the Department of State or any other department or agency may be used to
			 provide assistance to the Center for Cultural and Technical Interchange
			 Between East and West (commonly known as the East-West Center).
		
